Citation Nr: 1133770	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-40 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 21, 2008, for the grant of a total disability evaluation for PTSD, to include consideration of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1966 to March 1970, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and March 2009 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The August 2008 decision granted entitlement to an increased, 100 percent evaluation for PTSD, effective from May 21, 2008.  In the March 2009 decision, the RO denied entitlement to service connection for erectile dysfunction.

The Veteran and his wife testified at a July 2011 hearing held before the undersigned at the Board's Washington, DC, offices.  A transcript of the hearing is of record.

The issue of entitlement to an earlier effective date for the award of a total disability evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Erectile dysfunction is aggravated by medications taken for service connected PTSD.



CONCLUSION OF LAW

The criteria for service connection of erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to the issue decided here, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; service connection may also be established for the degree of aggravation of a nonservice connected condition by a service connected disability.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease (or service connected disability in the case of secondary aggravation) and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that his currently diagnosed erectile dysfunction is due to medication he takes for his service-connected PTSD.  

At a March 2009 VA examination, the examiner was able to review the claims file.  The veteran reported first experiencing a problem with erectile function in 2006.   He stated he was unable to achieve penetration, and medication was not helpful.  Physical examination was normal.  The examiner noted the use of antidepressant medication as well as medications for hypertension.  Either could cause erectile dysfunction.  He opined that it would be impossible to determine which caused the erectile dysfunction in this case without resorting to speculation.  The VA examination is inadequate for rating purposes, and is assigned no probative value.  The examiner did not discuss or consider the timeline of onset of erectile dysfunction, and failed to address the possibility of aggravation of the condition by treatment for a service connected disability.

At the July 2011 hearing, the Veteran and his wife reported that the erectile dysfunction began in approximately 2007, about a year and a half after he had begun taking medications for PTSD.  He also stated that he was on medication for nonservice connected hypertension, and had been since the 1970's, but he had not had erectile dysfunction problems when taking only that medication.  The Veteran is competent to report his history of erectile dysfunction and to establish temporal relationships between the condition and his various treatments.

Unfortunately, the timeline presented by the Veteran is not fully credible.  VA treatment records from February 2005 to February 2006 indicate that while the Veteran had been taking medication for hypertension since the 1970's, he had also been taking antidepressant medication since 1996, far longer than he reported at the hearing.

However, in December 2005, when discussing a change in his psychiatric medications, the Veteran also stated that while he had experienced erection problems previously, he felt they were worse since starting Prozac. The Veteran is competent to describe the seriousness of his erection difficulties, and he can observe such through his five senses, even in the absence of specialized training or knowledge.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  His lay statements are competent evidence of the aggravation of erectile dysfunction by medications taken for a service connected psychiatric disability.  They are made in connection with the seeking of treatment, and are not contradicted by other evidence of record.  His complaints in 2005 are considered credible.

This is the only probative, competent, and credible evidence of record regarding a nexus between erectile dysfunction and service connected PTSD.  

Accordingly, based on aggravation, secondary service connection for erectile dysfunction is warranted.


ORDER

Service connection for erectile dysfunction is granted.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection for PTSD was granted in an October 2006 rating decision, and a 50 percent evaluation was assigned effective from March 28, 2005, the date of receipt of the claim.  Notice of this decision was sent to the Veteran on November 1, 2006.  

A Veteran has one year from the date of notification of a decision in which to initiate an appeal with the filing of a Notice of Disagreement (NOD).  38 C.F.R. § 20.302.  An NOD is a written communication expressing disagreement with a determination by an agency of original jurisdiction, such as the RO.  To constitute an adequate NOD, the document must identify the specific issue disagreed with; no special wording is required, but the disagreement and desire for appellate review must be clear.  38 C.F.R. § 20.201.  However, VA has an obligation to liberally construe filings by the Veteran or his representatives.  Robinson v. Shinseki, 557 F.3d 1355, 1359 (Fed.Cir.2009).

The Veteran raises two arguments in connection with his claim for an earlier effective date for a total disability evaluation for PTSD.  Both revolve around correspondence received from him by the RO in October 2007, within one year of notification of the decision assigning a 50 percent evaluation for PTSD.  The letter states, in its entirety, "I would like to have more time, I need to get some more paper work from Doctors.  I'm having trouble getting records as they don't keep records after so long."

First, the Veteran contends that this was a request for an extension of time in which to file an NOD.  Second, he argues that the October 2007 note was, itself, a valid NOD, and the appeal for increased evaluation has been open since that time.  

The correspondence from the Veteran does not constitute a motion for extension of time to file an NOD, and fails to express any disagreement or adequately identify an issue to be appealed.  

While the note does ask for more time, it gives no indication of what claim it related to; the Veteran had several ongoing.  Days after receipt, a decision was issued regarding service connection for left ankle and tinnitus disabilities.  PTSD was never mentioned by the Veteran.  Moreover, there is no need to file additional evidence or documentation in connection with an NOD; a simple expression of disagreement is all that is required.  Nothing in the note, viewed in a vacuum or in the context of the file, would inform VA that the request was related to an NOD or even to the already decided claim for PTSD.  The note did not provide sufficient information to inform VA of the Veteran's desire; there was no valid motion.  Further, nothing in the correspondence indicates disagreement, nor does it identify an issue or decision to be appealed.  It does not even express an intent to file an NOD in future.  The note fails to meet the most basic requirements for an NOD identified in the regulations.

However, the Board has considered all possible theories of entitlement to an earlier effective date for the 100 percent evaluation for PTSD.  The increased evaluation was granted effective from May 21, 2008, the date of receipt of a claim for increase. The RO stated that "available treatment records don't show that an increase is warranted prior to that date."  

VA treatment records may show entitlement to an earlier effective by establishing an earlier date of claim, 38 C.F.R. § 3.157, or on a factual basis (worsening is shown which meets the criteria for a higher evaluation).  An increased evaluation may be retroactive by up to one year if entitlement is established from an earlier date.  38 C.F.R. § 3.400(o)(2).

Although the RO indicates that records prior to May 2008 were reviewed, the claims file contains no such records.  The August 2008 decision lists no VA treatment records as evidence, nor does the September 2009 statement of the case (SOC).  Records through October 2006 are associated with the claims file, but no subsequent records were obtained, despite the clear indication from the Veteran and VA examiners that he was being currently treated.

These records are clearly relevant to the question of whether factual entitlement to the increased evaluation is shown from an earlier date.  Remand is required to obtain them.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records for the Veteran for the period of October 2006 to the present from the North and Central Texas Health Care Systems, as well as any other VA facility identified by the Veteran or in the record.  The record indicates past treatment at the Dallas and Temple VA medical centers; requests should include all associated clinics.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefit sought remains denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


